Citation Nr: 0929359	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic sleep 
disorder to include narcolepsy and sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from January 1943 to April 
1946 and from September 1950 to December 1950.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Cleveland, Ohio, Regional Office which denied service 
connection for "sleep apnea (narcolepsy)."  In July 2009, 
the Veteran submitted a Motion to Advance on the Docket.  In 
August 2009, the Board granted the Veteran's motion.  

This appeal is REMANDED to the Detroit, Michigan, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In his February 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran reported that he had 
been treated by a Dr. Gupta for a sleep disorder since 1989.  
A May 2006 VA treatment record states that the Veteran was 
receiving ongoing private treatment for narcolepsy.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant private treatment records which 
could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of his chronic sleep disability.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his chronic sleep disability 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Dr. Gupta and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the Veteran, 
not already of record, for incorporation 
into the claims file.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of any identified chronic sleep 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic sleep disorder had its onset 
during the Veteran's periods of active 
service; is etiologically related to the 
Veteran's inservice narcolepsy; otherwise 
originated during active service; and/or 
if determined to have existed prior to 
service entrance, to have increased in 
severity beyond its natural progression 
during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic sleep disorder to include 
narcolepsy and sleep apnea.  If the 
benefits sought on appeal remain denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

5.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

